The plaintiff, in his complaint set forth in substance that one Redwine being the owner of certain real estate, contracted to sell the same to the defendant, and that defendant executed his note for the price, that the legal title had passed by a series of conveyances from Redwine to the plaintiff, and that the plaintiff had likewise purchased the note, had brought suit on the note, obtained judgment, and that the execution which issued thereon had been returned unsatisfied, and prayed a specific execution of the contract and sale of the premises.
The cause of demurrer specially assigned, was, "that it appears from the complaint that the same plaintiff brought a suit against this same defendant upon the same contract, and subject matter, as is contained in this complaint to Fall Term 1869 and at Spring Term 1870, obtained a judgment against this defendant thereon, that there is no distinct legal and equity jurisdiction in this Court, and that all matters of dispute arising upon the said contract were then determined and *Page 502 
adjudicated, or should have been determined and adjudicated," c.
His Honor overruled the demurrer, and rendered judgment in favor of the plaintiff according to the demand of the complaint. From which the defendant appealed.
A vendor who contracts to convey on payment of the purchase money may be considered as between the parties a mortgagee. It has always been held that a mortgagee has two remedies which he may prosecute at the same time, onein personam for his debt, the other in rem to subject the mortgaged property, and it never was supposed that a resort to the first waived the second, or that after a sale of the mortgaged property, he could not resort to the first for any unpaid residue. 2 Story Eq., Jur. 1007, 1034, 1035, c. 9th edition, citing Thurber v. Jewett, 295.
It is true, that the plaintiff in this case could, in an action seeking a sale of the property which be held substantially as mortgagee, have obtained a judgment for the sale of the property, and that if the property brought less than the debt, he could have execution against the debtor for the residue. But *Page 503 
that would not have given him the full benefit of his action in personam by which he obtained execution against the debtor, before a sale of the property, whereas upon his action to subject the property, he would have been compelled first to exhaust the property. The two actions are not therefore for the same cause, and a different relief is obtained in each. And this continues to be the case, notwithstanding a single Court gives all the relief which must have heretofore been obtained in two.
There is no error. Judgment affirmed, and the action is remanded to the Superior Court of Iredell to be proceeded in according to law.
PER CURIAM.                          Judgment affirmed.